Title: From Abigail Smith Adams to John Quincy Adams, 8 January 1817
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy, Janry 8th 1817
				
				I must begin my Letter by wishing you and yours, many returns of the Season, as pleasent, as delightfull as the present for the winter hitherto has been as mild, as the Summer was cold.“Sterne Says, God tempers the wind to the Shorn Lamb” and the winter as yet; has been temperd to the wants, and necessities of the people: altho their Herbage was cut off, and the Herds in their stalls will be few in Number; the ensuing spring, there is not any unusual distress Grain is high in price, but in this Country, you know, that Labour will be in proportion to the price paid for provision—Every paper we receive from England brings us dolefull accounts of the distress which prevails in that Country, and of the little hope there is of relief. here a fruitfull Summer will will reinstate the Husbandman, the Tanner, and those who depend upon them for employ and support. the Cold Summer has not been destitute of its blessings for a more general time of health, has not been known. when we contrast our own Situation with other Nations; we have abundant cause for gratitude and thankfulness.—I wish you and your Family, were Safe in America. I know, & you know; and have felt, that you will have to encounter many mortifications. Envy is not banishd from our Land altho at present we have an unusual calm, and John Randolph is really apprehensive, that we Shall  as a people lose all excitement, so little agitation was experienced at the late Election of president—and I begin to be of his opinion; for when I take my pen to write, I do not feel that promptitude which I formerly experienced, that crowd of Subjects, which left Selection to my choice, but a tranquil repose; bordering upon indolence—one thing, or Subject however rouses me. that is a little flattery; altho I Shall not express myself with all the warmth of Enthusiasm which the venerable Marquis of Londonderry exhibited at Liverpool upon his Healths being drank at the Feast made for his son Lord Castlereagh. I can enter into his Lordships feelings, and join with him in many parts, which I think quite as applicable to an other Character and Country, and as Pope tells us “Self Love and Social is the Same” I may be allowd to feel Some pride, at the return of a Letter from mr Jefferson which your Father requested me to Send him, as a reply to a query of his to him“what do you think of the present state of England?”“The Letter which you inclosed to me Speaks volumes in a few words, presents a profound view of awful truths and lets us See truths more awful, which are Still to follow. the Letter is worthy the pen of Tacitus”Boston is undergoing a great Change. Court Street is opend So as to pass down to the market, and to what is calld central wharf all the houses are taken down, in Brattle Square, new Stores built, and yesterday there was a Sale, or biddings at Auction for the choice, & upwards of Eight thousand dollors bid for the first choice, and proportionate Sums for the others. the whole fancy money amounting to fifty one thousand dollors—so much for the whistle!I wish to learn the Result of what is calld here, your designation to the office of Secretary of State. my reply to the inquiries made me, are I know no more than the News paper report—which commenced at the Southward, and travelled to the North, every one appearing to be Satisfied with the arrangement.Mr Russel has returnd as you have heard and my Neighbour Miss Smith, is said to be the Lady he has chosen—She is a woman altho with Some peculiaritys, like all geniuses, of whom mr Russel may be proud, to obtain the Hand. he has feeling Sense and taste, & cash!our Friend here are well. your Parents in health, and Cheerfull for old Age rather timid, of wind and weather—My Love to my daughter if I Should not be able to write to her by this opportunity, I Shall the next.I have not any Letter from you of a later date than 15th october, which I have before acknowledged / ever your affectionate / Mother
				
					  A A—
				
				
			